PANA-MINERALES S.A. Primera Calle El Carmen, EDFPHVilla Medici Apt. 28Torre C Panama City, Rep. of Panama Telephone: (507) 391-6820 December 1, Via EDGAR United States Securities and Exchange Commission 100 F Street, N. E. Washington, D.C. 20549 Attention: H. Roger Schwall, Assistant Director Dear Sirs: Re:Pana-Minerales S.A. (the “Company”) Registration Statement on Form S-1 Filed October 13, 2008 File No. 333-154218 We acknowledge receipt of the Staff’s comment letter of November 4, 2008 respecting our Registration Statement on Form S-1 identified in the caption above. We have forwarded, electronically, one copy with ‘red-line’ of Amendment #1 to our S-1, for ease of reference to the changes made to the document.If the Staff also wishes us to forward paper copies of this letter and enclosures please so advise us. Our responses below are in answer (and have the corresponding number) to the comments in the Staff’s letter of November 4, 2008.Please note that all page references below refer to the above mentioned copy of Amendment #1 to our S-1 (“Amendment #1”): General 1.As noted we have revised (i) the ‘Cover Page’, and (ii) ‘Plan of Distribution’ (page 14) to Amendment #1to make clear that our sole ‘Selling Shareholder’ is an underwriter within the meaning of the Securities Act of 1933, as required by Item 501 (b)(8) of Reg. S-K. -1- 2.Rule 415 (a)(1) provides for certain categories of securities that may be registered for an offering to be made on a continuous or delayed basis in the future.
